Citation Nr: 0523507	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 
1992, for the establishment of service connection for 
diabetes mellitus and coronary artery disease.  

2.  Entitlement to an effective date earlier than January 29, 
2001, for the establishment of service connection for 
claudication of the bilateral lower extremities and for 
peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to an effective date earlier than August 17, 
1992, for the establishment of service connection for 
epidermophytosis of the feet and multiple body areas. 

4.  Entitlement to an effective date earlier than August 21, 
1997, for entitlement to special monthly compensation for 
loss of use of a creative organ pursuant to 38 U.S.C.A. 
§ 1114, subsection (k) and 38 C.F.R. § 3.350 (a). 

5.  Entitlement to an increased rating from an original grant 
of service connection for diabetes mellitus with retinopathy, 
rated as 10 percent disabling from October 2, 1992, rated as 
20 percent disabling from December 17, 1992 and 60 percent 
disabling from January 29, 2001. 

6.  Entitlement to an increased rating from an original grant 
of service connection for coronary artery disease, rated as 
10 percent disabling from October 2, 1992 and 60 percent 
disabling from January 29, 2001. 

7.  Entitlement to an increased rating for epidermophytosis 
of the feet and multiple body areas, rated as 10 percent 
disabling. 

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities prior to January 29, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued a noncompensable rating for 
a service connected foot fungus.  The Board notes that in 
October 1992 the veteran had filed a claim for increased 
rating for the foot fungus along with a claim for entitlement 
to service connection for a fungus of the hands and groin.  
The veteran perfected an appeal with respect to the increased 
rating claim.  In a December 1993 rating, the RO subsequently 
established service connection for a fungus of the hands and 
groin and assigned a 10 percent disability evaluation, while 
consolidating that disablement with the increased rating 
claim for the service connected foot fungus.  The RO also 
regarded the latter decision to constitute a full grant of 
benefits.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not terminate the appeal.  
Id.  Accordingly, the increased rating for the foot fungus on 
appeal necessarily continues from the October 1992 claim.  
Other issues on appeal derive from rating decisions issued by 
the Wichita RO in February 2002, July 2002 and January 2003.   

The Notice of Disagreement received in February 2003 inter 
alia disputed the effective date for epidermophytosis of the 
feet and multiple body areas.  However, that issue was not 
addressed in a Statement of the Case.  The appeal for that 
issue, for an increased evaluation for CAD and for 
entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for diabetes mellitus May 15, 1970, which was within one year 
from his separation from service. 

2.  An unappealed rating decision dated in June 1970 denied 
service connection for diabetes mellitus because the evidence 
did not demonstrate the presence of the claimed disorder.

3.  On October 2, 1992, the veteran sought to reopen his 
claim of service connection for diabetes mellitus.

4.  An unappealed rating decision dated in January 1993, 
denied service connection for diabetes mellitus because the 
evidence did not demonstrate an association between the 
claimed disorder and military service.

5.  The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001) was 
enacted, providing a presumption of exposure to herbicides 
for all veterans such as the claimant who served in Vietnam 
during the Vietnam Era and adding diabetes mellitus (Type 2) 
to the list of diseases that would be considered service 
connected on a presumptive basis.

6.  Coronary artery disease (CAD) is not shown prior to 
October 2, 1992.

7.  Bilateral peripheral neuropathy and/or claudication of 
the lower extremities is not shown prior to January 29, 2001.

8.  Medical evidence demonstrates erectile dysfunction to be 
related to diabetes mellitus, and the record reflects the 
first diagnosis of impotence was made on February 12, 1997.

9.  The veteran's diabetes mellitus disability is 
characterized by evidence indicating that the condition was 
managed by diet and an oral hypoglycemic agent from October 
2, 1992, the date the claim was reopened; from July 8, 1999, 
the veteran's diabetes medication was increased noticeably 
without required hospitalizations or necessary visits to a 
diabetic care provider twice a month or more frequently.

10.  The service-connected fungal infection of the veteran's 
feet is well-controlled with topical antifungal applications, 
and the service connected fungal infections of other body 
areas was essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
October 2, 1992 for the establishment of service connection 
for diabetes mellitus with retinopathy have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.400, 3.816 (2004).

2.  The requirements for an effective date earlier than 
October 2, 1992 for the establishment of service connection 
for CAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 
3.816 (2004).

3.  The requirements for an effective date earlier than 
January 29, 2001 for the establishment of service connection 
for bilateral peripheral neuropathy and/or claudication of 
the lower extremities have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.400, 3.816 (2004).

4.  The requirements for an effective date of February 12, 
1997, but no earlier, for the award of special monthly 
compensation for loss of use of a creative organ have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 3.816 (2004).

5.  For diabetes mellitus with retinopathy, the criteria for 
a 20 percent disability evaluation, but no higher, are met 
from October 2, 1992; the criteria for a 40 percent 
evaluation, but no higher, are met from July 8, 1999; and the 
criteria for an evaluation in excess of 60 percent from 
January 2001 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6079, 4.119, 
Diagnostic Code 7913 (prior to and from June 6, 1996).

6.  The criteria for a schedular rating greater than 10 
percent for the service-connected epidermophytosis of the 
feet and multiple body areas have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7813 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's respective decisions, the January 2004 
statement of the case (SOC), and the July 2004 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria for benefits sought had been met.  The SOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in letters, dated in November 2002 and July 2003 (hereinafter 
"VCAA letters"), the RO notified the veteran of the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
VCAA letters, the RO's decision, the SOC and the SSOC, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA letters, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issues on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

The VCAA letters advised the veteran that VA would make 
reasonable efforts to help him to obtain all records held by 
Federal agencies, to include service medical or other 
military records, as well as medical records at VA hospitals, 
and records from any non-Federal sources that he identified.  
He was notified that it was still his responsibility to make 
sure that the non-Federal records were received by VA.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c)(1-3).  Additional 
evidence was subsequently associated with the claims file.


The contents of the VCAA letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the VCAA letters were sent to the 
veteran after to the RO's decisions that are the basis for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a claimant must be given notice before 
an initial unfavorable RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision. As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  Thus, there is no "adverse 
determination" for the veteran to overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the letters 
provided to the veteran was not given prior to the first AOJ 
adjudication of the respective claims, the veteran was sent 
two "duty to assist" letters, one of which specifically 
requested him to provide evidence in support of his claim.  
After the last VCAA letter was sent, the case was 
readjudicated in a July 2004 rating and a Statement of the 
Case as well as a Supplemental Statement of the Case was 
provided thereafter to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service VA and non-VA medical records.  
The veteran has been afforded multiple examinations.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004). 

The Merits of the Appeal

I - Earlier Effective Dates

The veteran asserts that retroactive effective dates awarded 
for the disabilities at issue should extend to February 1970.  
See Notice of Disagreement of February 2003.  The current 
rating criteria for relevant disabilities were modified over 
the years in some cases.  Under such circumstances, the Board 
first considers claims under the pre-amended regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Notwithstanding, in order to determine which rating criteria 
to consider, the Board must first determine the effective 
date of the awards of entitlement to service connection for 
the claimed disorders. 

A number of the veteran's claims derive from his service in 
Vietnam and now presumed exposure to herbicides, chiefly, 
diabetes mellitus and certain conditions secondary to that 
disease.  There have also been significant changes to the law 
with respect to herbicide exposure claims in recent years.  
The veteran had initially been denied entitlement to service 
connection for diabetes mellitus in an unappealed rating from 
June 1969.  He sought to reopen that claim inter alia in 
October 1992, and the claim of entitlement to service 
connection for diabetes mellitus was again denied in an 
unappealed rating of January 1993.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), in 
pertinent part, was enacted thereafter and provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  For veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) now establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The veteran had service in Vietnam during a 
portion of that period.  Service connection on a presumptive 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States and the plaintiffs in the 
Nehmer litigation entered into a stipulation according to 
which VA would readjudicate claims the denials of which were 
voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  The new regulations state that a "Nehmer 
class member" includes a Vietnam veteran who has a covered 
herbicide disease. 38 C.F.R. § 3.816(b)(I)(i) (2004).  
Covered herbicide disease means a disease for which VA has 
established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  As noted above, 
covered herbicide diseases specifically include: type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes).

The new regulations further state that: if a Nehmer class 
member is entitled to disability compensation for a covered 
herbicide disease, the effective date of the award will be as 
follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.  38 C.F.R. § 
3.816(c)(1) (2004).

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease [i.e. 
May 8, 2001.  See Liesegang v. Secretary 
of Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002).], the effective date of the 
award will be the later of the date such 
claim was received by VA or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A claim will be considered a 
claim for compensation for a particular 
covered herbicide disease if: (i) the 
claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.  38 C.F.R. § 3.816(c)(2) (2004).

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.  38 C.F.R. § 3.816(c)(3) 
(2004).

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) 
(2004).

The Board addresses each of the veteran's effective date 
claims, in turn.

Diabetes

The Board has first considered whether entitlement to service 
connection for diabetes mellitus is governed by paragraph 
(c)(3) above because a claim for service connection for 
diabetes was received at the RO in May 1970, which was within 
one year after separation from service.  However, although 
the veteran had asserted that diabetes was shown on a then 
recent employment physical, the actual record obtained from 
the applicable employer's physician noted elevated sugar on 
urinalysis with no sugar noted on recheck the following day; 
the doctor expressly reported a resulting diagnosis of 
"none".  The claim of entitlement to service connection for 
diabetes was accordingly denied in an unappealed rating in 
June 1970.  

In sum, the medical record did not demonstrate a diagnosis of 
diabetes mellitus at that time.  In fact the record fails to 
support a diagnosis of the claimed disorder until nearly two 
decades thereafter.  

Paragraph (e) of 38 C.F.R. § 3.816 provides that the 
provisions of awards under the Nehmer Court Orders will not 
apply where otherwise prohibited by statute or regulation.  
It has long been established that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  A claim of 
service connection for a disability must be accompanied by 
medical evidence establishing that the claimant currently has 
a claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  Inasmuch as the 
record does not demonstrate diabetes mellitus at the time of 
the May 1970 claim, the veteran does not fall within the 
class of members contemplated by paragraph (c)(3).  See also 
38 C.F.R. § 3.816 (b)(1)( a "Nehmer class member means a 
Vietnam veteran who has a covered herbicide disease.").

The veteran filed to reopen his claim of entitlement to 
service connection for diabetes mellitus on October 2, 1992, 
which, as noted above, was denied in an unappealed rating 
decision in January 1993.  At that time, although private 
medical records received in November 1992 supported a 
diagnosis of diabetes mellitus, there was no evidence showing 
the condition was incurred or aggravated in service.  

Thus, entitlement to service connection for diabetes mellitus 
is now warranted on a presumptive basis.  The veteran falls 
within the category of Nehmer class members contemplated by 
38 C.F.R. § 3.816 (c)(2) and, accordingly, October 2, 1992 is 
the earliest effective date available for establishing 
entitlement to service connection for diabetes.  

Coronary Artery Disease

The veteran also disputed the assigned effective dates for 
establishment of service connection for coronary artery 
disease, claudication of the bilateral lower extremities, for 
peripheral neuropathy of the bilateral lower extremities, and 
for entitlement to special monthly compensation for loss of 
use of a creative organ.  Except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In this case, the benefits were awarded on the basis that the 
disabilities at issue were developed as secondary to diabetes 
mellitus rather than deriving from individual formal claims 
for benefits.  Under such circumstances where diabetes 
remains on appeal, the effective date of the award of 
conditions shown by medical evidence as secondary to diabetes 
will be the date the disability arose.  See 38 C.F.R. 
§ 3.816(c)(2).

The effective date for entitlement to service connection for 
coronary artery disease was initially established from July 
9, 2001, pursuant to a July 24, 2001 rating.  Subsequently, 
pursuant to a July 2004 rating, the effective date was 
adjusted retroactive to October 2, 1992, which was the date 
that the claim to reopen entitlement to service connection 
for diabetes mellitus was received.  Service connection for 
coronary artery disease was awarded by the RO based on the 
interpretation that private hospitalization records, dating 
from April/May 1999 and received at the RO in November 1992, 
represented a cardiac condition secondary to diabetes 
mellitus.  

Those hospitalization records reflect that the veteran had 
been hospitalized for complaints of chest tightness.  
However, the hospital records point out that the veteran 
underwent catheterization, which report of April 14, 1999 
explicitly documented normal coronary arteries.  The records 
failed to produce a diagnosis of any cardiac pathology 
whatsoever.  In the absence of an earlier claim or evidence 
of coronary artery disease prior to October 2, 1992, there is 
no basis to award an earlier effective for service connection 
for coronary artery disease.

Peripheral Neuropathy, Claudication

The veteran's extremities were reported as normal in June 
1995 outpatient treatment records.  On podiatric examination 
in June 1997, there was no evidence of loss of protective 
sensation.  An annual diabetic foot screening examination was 
afforded on March 11, 1998 and was negative for relevant 
complaints or findings.  The risk category was reported as 
"0 - no loss of protective sensation".  Another foot 
examination was afforded in March 1999, and, again, there 
were no reported relevant abnormalities.  

The veteran dropped a heavy sink on his right foot in April 
1999, fracturing the first metatarsal.  A follow-up podiatry 
examination in October 1999, which noted the fracture was 
healed despite non-compliance with weight bearing; 
significantly, claudication was specifically reported as 
absent and, while a history of parasthesias numbness and 
tingling was reported bilaterally, there was no relevant 
diagnosis or assessment of peripheral neuropathy or 
claudication at that time.  

The veteran developed cellulitis in the right lower extremity 
in March 2000.  A VA peripheral nerve examination was 
afforded by a physician's assistant on December 6, 2001, 
which produced a diagnosis of peripheral neuropathy due to 
diabetes; that same examiner also diagnosed claudication of 
both lower extremities on a December 6, 2001 VA arteries and 
veins examination.  Symptomatology associated with 
claudication was absent, and no gross sensory or motor 
defects reported on an examination of June 13, 2002 during 
hospitalization; the VA discharge summary of June 17, 2002 
noted an unremarkable neurological examination.  

The RO awarded separate 10 percent disability evaluations for 
peripheral neuropathy of each lower extremity and separate 60 
percent evaluations for claudication of each lower extremity 
effective from January 29, 2001.  In the absence of an 
earlier claim or evidence of the claimed disorders prior to 
January 2001, there is no basis to award an earlier 
effective.

Special Monthly Compensation - Loss of Use of Creative Organ

Special monthly compensation (SMC) for loss of use of a 
creative organ was established effective from August 21, 
1997, based on a VA examination of even date in which the 
examiner commented that the veteran's erectile dysfunction 
was related to his medical conditions.  The Board observes 
that more recent medical evidence has even more definitively 
attributed that condition to his service connected diabetes.  
See December 6, 2001 VA examination.  

Upon its present review, the Board observes that a VA 
physician first diagnosed impotence on February 12, 1997.  
Accordingly, the effective date warranted for SMC should be 
adjusted to February 12, 1997, to reflect when the condition 
was first diagnosed.  

II - Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).  The Court has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claims, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

While this appeal was pending, the applicable rating criteria 
for diabetes and for a skin disorder were amended.  The 
timing of those change requires the Board to first consider 
the claims under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Diabetes with Retinopathy

The claim for an increased evaluation is from an original 
grant of service connection.  The criteria for evaluating 
diabetes were changed in June 1996.  Under the former 
criteria, a 10 percent evaluation will be assigned for mild 
diabetes mellitus which is controlled by a restricted diet, 
without insulin, where there is no impairment of health or 
vigor or limitation of activity.  A 20 percent evaluation 
requires moderate diabetes mellitus which is controlled by a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet where there is no impairment of 
health or vigor or limitation of activity.  For a 40 percent 
evaluation, there must be moderately severe diabetes mellitus 
requiring a large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities).  Where 
there is severe diabetes mellitus with episodes of 
ketoacidosis or severe hypoglycemic reactions, considerable 
loss of weight and strength, and mild complications such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances, a 60 percent evaluation will be 
assigned.  A 100 percent evaluation requires pronounced 
diabetes mellitus which is uncontrolled (that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions) 
with a restricted diet, regulation of activities, and a 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. Part 4, Diagnostic Code 7913 (prior 
to June 6, 1996).

Under the revised provisions of Diagnostic Code 7913 for 
diabetes mellitus, a rating of 10 percent is assigned for 
diabetes mellitus that is managed by a restricted diet only.  
A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A rating of 
60 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  A rating 
of 100 percent is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (from June 6, 1996).

The first medical evidence of diabetes is from private 
medical records received in November 1992, associated with 
private hospitalization from 1989.  When the claim to reopen 
entitlement to service connection for diabetes was received 
in October 1992, the veteran was then on a restricted diet.  
Outpatient treatment records from November 20, 1992 report 
the veteran with noninsulin dependent diabetes mellitus.  
According to a December 17, 1992 VA outpatient treatment 
record, the veteran reported taking Glyburide, which is an 
oral hypoglycemic agent.  

According to the pertinent rating criteria a restricted diet 
and oral hypoglycemics without other limitations warrants the 
assignment of a 20 percent disability evaluation.  Upon this 
review, the Board observes that according to an April 1993 
eye examination, it was noted that the veteran actually had 
already been receiving treatment with oral medications at the 
time of his claim in October 2, 1992.  Although that 
examination also reported that the veteran had insulin 
dependent diabetes mellitus, a formal VA diabetes examination 
from December 1992 as well as numerous other clinical 
references do not support that the veteran required the 
administration of insulin until approximately September 1998.  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, the basis for a retroactive award for a 20 percent 
evaluation to October 2, 1992, but no earlier, is warranted.  

The Board notes that no side effects were reported in 
association with the veteran's medications and no appreciable 
restrictions are documented vis-à-vis his diabetes.  Although 
a small level of insulin was being used as early as October 
1998, the insulin medication was adjusted noticeably 
according to a pharmacy consultation note from July 8, 1999.  
Construing the adjustment to medications in a light most 
favorable to the veteran and considering that such an 
adjustment to the veteran's medication was logically 
precipitated by a concomitant increase in severity in the 
underlying disability, the criteria for a forty percent 
disability evaluation is considered to be approximated from 
that point in time.  However, hospitalizations or necessary 
visits to a diabetic care provider twice a month or more 
frequently are not shown from that point.

The RO has already assigned a 60 percent evaluation for 
diabetes, effective from January 2001, based on a December 
2001 VA examination, which documented the absence of 
ketoacidosis or hypoglycemia and that the veteran reported 
taking insulin shots three times a day and with visits his 
doctor once every three months.  At that time, he reportedly 
had anal pruritis with loss of strength in all muscles at 
times and blurry vision related to blood sugar.  Urinalysis 
was within normal limits.  The Board observes that diabetes 
mellitus was reported as poorly controlled in outpatient 
treatment records August 2001 and his medication was again 
increased.  

In a December 2002 VA examination, the veteran's nutritional 
state was reported as normal and his posture and gait were 
reported as normal.  The endocrine system had then stabilized 
to normal.  The examiner also commented that the veteran was 
limited to sedentary activities but with gainful employment 
possible, as with the veteran's previous work selling life 
insurance or real estate.  Annual hospitalizations or 
necessary visits to a diabetic care provider twice a month or 
more frequently are not shown.  In this case, the veteran's 
diabetes does not manifest by symptomatology or a level of 
severity requiring the level of medical treatment reflective 
of or approximating a higher evaluation.  

Diabetic retinopathy has been recognized as a condition 
attributable to the veteran's diabetes mellitus.  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Thus, a separate 
evaluation for the eye disorder may also be considered due to 
different criteria used for rating that condition vis-à-vis 
diabetes mellitus. 

However, the evidence over the course of the relevant rating 
period shows the veteran's visual field is not diminished and 
visual acuity is evaluated as better than 20/40 bilaterally.  
Under the appropriate provisions of the rating schedule, this 
measure of visual acuity is consistent with the assignment of 
a noncompensable rating for this component of his diabetes 
mellitus.  See 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 
6079.  In addition, although he has retinopathy, there is no 
resulting irregularity, duplication, enlargement, or 
diminution of image reported which would be compensable under 
Diagnostic Code 6011.  Accordingly, the rating schedule 
reflects a noncompensable rating is warranted for the 
veteran's diabetic retinopathy and, as such, is considered to 
be part of the diabetic process evaluated using the criteria 
of Diagnostic Code 7913.  See 38 C.F.R. §§ 4.84a, 4.1l5b.

While the veteran may believe that his visual impairment 
warrants a higher evaluation, the findings of the trained 
medical professionals are substantially more probative in 
determining if the criteria for a higher evaluation have been 
met.  The repeated eye examinations establish by a 
preponderance of evidence that the veteran's visual 
impairment does not meet the criteria for a compensable 
evaluation.

Foot Fungus- Skin Disorder

The veteran was afforded a VA skin examination in December 
1992.  Although he reported a history of widespread fungus 
infection across the armpits, groin and feet, objective 
findings were limited to a slight pink area on the soles of 
the feet.  

Another skin examination was afforded in August 1993.  He 
again reported a history of widespread fungus infection 
across his hands, arms groin, ankles and feet, and a chronic 
eczematous eruption was noted as limited to his soles and 
tips of his toes only.  All other areas were reported as 
clear.  Outpatient treatment records over the years until 
December 2001 are essentially silent as to any skin 
disorders.  

Another skin examination was afforded in December 2001.  Only 
the veteran's feet were involved; on physical examination, 
skin erosions, dryness and a "few minor fissures" were 
noted on the plantar aspects of the toes bilaterally with dry 
patches at the dorsums of the feet.  A skin component of the 
December 2002 general medical examination was significant 
only for onychomycosis of the nails of both feet and tinea 
pedis.  

The schedular criteria by which dermatological disorders are 
rated were changed during the pendency of this appeal.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) (effective August 
30, 2002) codified at 38 C.F.R. § 4.118 (2004).  As noted 
above, the VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The RO has evaluated the service-connected fungal infection 
of the veteran's feet by the diagnostic code which rates 
impairment resulting from dermatophytosis.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813.  According to the old 
rating criteria, dermatophytosis is rated, by analogy, to 
eczema, depending upon the location, extent, and repugnance 
or otherwise disabling character of manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002).

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  A compensable rating of 
10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Id.  The next higher evaluation of 30 percent requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  The highest rating allowable 
pursuant to this Code necessitates evidence of ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.


According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 
7804, or 7805); or dermatitis (under Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).  As the veteran's service-
connected fungal infection involves his feet and in the 
absence of active symptomatology vis-à-vis the other body 
areas, the Board finds that the predominant disability should 
be rate, by analogy, to dermatitis of these extremities. 
Consequently, the Board concludes that Code 7806 most 
appropriately reflects the veteran's service-connected fungal 
infection disability.

Pursuant to the new rating criteria, a 10 percent evaluation 
for dermatitis or eczema requires evidence of exposure to at 
least 5%, but less than 20%, of the entire body or at least 
5%, but less than 20%, of exposed areas affected; or the need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Code 7806 (2004).  The next higher rating of 30 
percent requires evidence of exposure from 20% to 40% of the 
entire body or 20% to 40% of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40% of 
the entire body or more than 40% of exposed areas affected; 
or the need for constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period. Id.

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for the service-connected 
fungal infection, particularly as to his feet.  In sum, the 
veteran has maintained that this disorder re-occurs and 
requires the use of antifungal cream.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of the service-connected fungal infection of his feet and 
other areas must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

The pertinent evidence of record reflects outpatient 
treatment for fungal infection of the feet on several 
occasions over the years.  Further, the several VA skin 
diseases examination found no active pathology apart from the 
feet, with the latter well-controlled with topical antifungal 
applications.  These findings do not support an increased 
evaluation for the service-connected fungal infection of the 
veteran's feet under either the old, or the revised, rating 
criteria.  

The evidence of record does not reflect constant exudation or 
itching, extensive lesions, or marked disfigurement.  As 
such, a 30 percent evaluation based upon impairment resulting 
from eczema, pursuant to the old rating criteria, cannot be 
awarded.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Furthermore, the evidence of record has not shown exposure 
from 20% to 40% of the entire body or 20% to 40% of exposed 
areas affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2004). 
The preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
the service-connected fungal infection of his feet and 
multiple body areas.


Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any more 
beneficial evaluation of the claims.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Considering further that the respective 
disabilities in this instance are at the lower boundary of 
the assigned evaluation levels and that the ratings span even 
more extensive disablement than are involved here, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 

ORDER

An effective date earlier than October 2, 1992 for the 
establishment of service connection for diabetes mellitus 
with retinopathy is denied

An effective date earlier than October 2, 1992 for the 
establishment of service connection for coronary artery 
disease is denied.

An effective date earlier than January 29, 2001 for the 
establishment of service connection for bilateral peripheral 
neuropathy and/or claudication of the lower extremities is 
denied.

An effective date of February 12, 1997, but no earlier, for 
the award of special monthly compensation for loss of use of 
a creative organ is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to a 20 percent evaluation for diabetes mellitus 
with retinopathy is granted from October 2, 1992, subject to 
the provisions governing the award of monetary benefits. 

Entitlement to a 40 percent evaluation for diabetes mellitus 
is granted from July 8, 1999, subject to the provisions 
governing the award of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus from January 29, 2001 is denied.

Entitlement to increased evaluation for epidermophytosis of 
the feet and multiple body areas is denied. 

REMAND

The Notice of Disagreement of February 2003 inter alia 
disputed the effective date for epidermophytosis of the feet 
and multiple body areas.  Accordingly, the matter is remanded 
to the RO for issuance of a Statement of the Case and other 
disposition as appropriate.  Manlincon v. West, 12 Vet App 
238 (1999).

It bears note that the rating criteria pertaining to 
evaluation of coronary artery disease were revised during the 
pendency of this appeal.  The veteran had been assigned a 10 
percent disability evaluation for coronary artery disease 
retroactive to October 1992, which evaluation was increased 
to 60 percent effective from January 29, 2001.  Both 
evaluations were apparently accomplished pursuant to the 
rating criteria that became effective as of January 12, 1998.  
As noted above, the service connection for coronary artery 
disease was awarded based on the interpretation that private 
hospitalization records, dating from April/May 1999 and 
received at the RO in November 1992, represented a cardiac 
condition secondary to diabetes mellitus, despite that those 
hospitalization records failed to produce a diagnosis of any 
coronary pathology whatsoever.  

Prior to January 1998, coronary artery disease was evaluated 
pursuant to Diagnostic Code 7005, arteriosclerotic heart 
disease, which provided a minimum compensable evaluation of 
30 percent, following a typical coronary occlusion or 
thrombosis or with a history of substantiated anginal attack, 
ordinary manual labor is feasible.  A veteran for whom, 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, more than light manual labor is not 
feasible, is entitled to a 60 percent evaluation.  Under 
those criteria, a veteran is entitled to a 100 percent 
evaluation during and for six months following acute illness 
from coronary occlusion or thrombosis with circulatory shock, 
and after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

In the SOC issued in July 2004, the cardiac condition for the 
period from 1994 to 2001 was characterized as stable.  
However, VA outpatient treatment from May 1994 reflect the 
veteran had been hospitalized in a private facility that 
month and that he underwent an angioplasty.  VA outpatient 
records from June 21, 1995 reflect the veteran underwent 3 
vessel coronary artery bypass surgery approximately six weeks 
earlier.  He additionally underwent a transmyocardial 
revascularization at the University of Missouri Hospital in 
June 2002 and admitted to the admitted to the VA hospital in 
Columbia for a period of convalescence.  While the respective 
discharge summaries were noted as absent on a July 11, 2002 
cardiology examination, the VA discharge summary has been 
located with the claims file but that from the University 
Hospital was not.  

The Board certainly appreciates the voluminous nature of the 
existing claims file; however, the absence of the 
aforementioned cardiology records precludes an adequate 
evaluation of the disability at issue at this time.  
Moreover, the Court has also held that it may be prejudicial 
to the veteran for the Board consider a claim on the basis of 
evaluation criteria, if the RO has not first had an 
opportunity to adjudicate the claim on that basis.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, the Board also necessarily defers 
adjudication for TDIU and remands that issue for further 
consideration in the context of the foregoing.

Accordingly, this case is REMANDED for the following action:   

1.  The records for the veteran's 
hospitalizations in May 1994 for an 
angioplasty, for 3 vessel coronary artery 
bypass surgery in May 1995 and for a 
transmyocardial revascularization at the 
University of Missouri Hospital in June 
2002 should be obtained.  





2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence to include consideration of the 
veteran's coronary artery disease in 
accordance with the old and revised 
rating criteria and in accordance with 
the extant facts.  If the benefits sought 
are not granted, the veteran and any 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

3.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issue of 
entitlement to an earlier effective date 
for 10 percent disability evaluation for 
epidermophytosis of the feet and multiple 
body areas.  After completion of the 
above, and after the veteran has been 
given the opportunity to respond thereto, 
the claims file should be returned to the 
Board for further appellate decision, if 
in order. However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


